Citation Nr: 0735940	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the service 
connected type II diabetes mellitus.  

2.  Entitlement to service connection for generalized anxiety 
disorder (GAD) with dysthymia, to include as secondary to the 
service connected type II diabetes mellitus.  

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.  



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from  November 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and August 2005 rating 
decisions of the RO.  

The Board notes the veteran filed a claim of service 
connection for "nerves" in June 1974.  The veteran's claim 
was denied in February 1975 for failure to appear for VA 
examination.  As a merits decision was not rendered for 
failure to prosecute the claim, the Board is treating the 
claim of service connection for GAD with dysthymia as an 
original claim for benefits and not a reopened claim.  

An April 2003 rating decision denied service connection for 
diabetic neuropathy of the lower extremities.  While the 
veteran filed a Notice of Disagreement (NOD) in December 
2003, service connection was awarded for peripheral 
neuropathy of the right and left lower extremities in a 
November 2004 rating decision.  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in St. Louis, 
Missouri in September 2007.  The transcript has been obtained 
and associated with the claims folder.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The currently demonstrated CAD is not shown to be due to 
any event or incident of the veteran's of active service or 
to have been caused by the veteran's type II diabetes 
mellitus nor did it manifest in the year following separation 
from active service.

3.  The currently demonstrated GAD with dysthymia is not 
shown to be due to any event or incident of the veteran's of 
active service or to have been caused by the veteran's type 
II diabetes mellitus.  

4.  Service connection is currently in effect for: peripheral 
neuropathy of the right lower extremity associated with type 
II diabetes, 30 percent; peripheral neuropathy of the left 
lower extremity associated with type II diabetes, 30 percent; 
type II diabetes mellitus, 20 percent; skin rash, 
noncompensable; and loss of erectile power associate with 
type II diabetes mellitus, noncompensable.  A combined rating 
of 70 percent has been in effect from March 2003 with the 
bilateral factor of 5.1 percent.  

5.  The service connected disabilities have not been shown to 
render him unable to secure or follow all forms of 
substantially gainful employment consistent with his 
educational and work background.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by CAD is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may cardiovascular disease be presumed to 
have been incurred therein; nor is any proximately due to or 
the result of the service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The veteran's disability manifested by GAD with dysthymia 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may a psychosis be presumed 
to have been incurred therein; nor is any proximately due to 
or the result of the service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 
4.17, 4.18, 4.19, 4.25 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in February 2002 and May 2005 letters, issued 
prior to the decisions on appeal, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in that pertained to the claims.  The May 2005 
letter notified the veteran to submit any evidence in his 
possession that pertained to the TDIU claim.  The veteran 
indicated in March 2006 that he had no additional evidence to 
submit in support of his claims.  

The Board notes the February 2002 letter was sent to the 
veteran in connection with his original claim for diabetes 
mellitus filed in December 2001.  The veteran added the 
additional service connection claims for CAD and GAD in 
February 2002 after the aforementioned letter was issued.  
However, additional VCAA letters were sent to the veteran in 
December 2005, March 2006, and May 2006, which among other 
things, notified the veteran of the evidence necessary to 
support secondary service connection claims and to submit any 
evidence in his possession that pertained to said claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in May 2006.  
The claims were last readjudicated in July 2004 and March 
2007 statements of the case (SOC).  

While a supplemental statement of the case (SSOC) was not 
issued with respect to the claims for CAD and GAD, the Board 
finds that a remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 19.31.  There have been no material 
changes in, or additions to, the information included in the 
July 2004 SOC as the majority of the evidence was pertinent 
to the TDIU claim or additional claims not currently before 
the Board.  Though some of the evidence obtained after the 
July 2004 was issued confirms diagnoses of CAD and GAD, that 
is not in dispute, solely the etiology of the disorders, 
which the new evidence does not address. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, reports of VA examination, Social 
Security Administration records, and the transcript from the 
September 2007 Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, to include 
those raised at the September 2007 hearing; the service 
medical records; the post-service VA and private treatment 
records; the reports of VA examination; and the records from 
the Social Security Administration.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


CAD

The veteran asserts that his CAD was incurred during his 
activity duty service and/or is due to the service-connected 
type II diabetes mellitus.  Based on a review of the 
evidence, the Board finds that service connection for CAD is 
not warranted in this case on either a direct, presumptive or 
secondary basis.  

In this regard, contrary to the veteran's present report, the 
veteran's service medical records are wholly devoid of 
complaints, findings or diagnosis of CAD.  The veteran was 
first diagnosed with CAD in 1985, some 17 years after the 
veteran's discharge from active duty service and thus, 
outside the one year presumptive period for cardiovascular 
disease.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds no competent evidence to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated hereinabove.  There was at least a 17-year 
evidentiary gap in this case between the veteran's discharge 
from service and the initial diagnosis of CAD in 1985.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that CAD had its onset during the 
veteran's active military service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The veteran has alternatively claimed service connection for 
CAD on a secondary basis.  Service connection for type II 
diabetes mellitus associated with herbicide exposure was 
awarded in a June 2002 rating decision.  The RO assigned a 20 
percent evaluation effective December 2001.  

A review of the evidence previously delineated above shows 
the veteran has been treated for multiple cardiovascular 
disorders, to include CAD.  He is status post three stent 
placements.  

Upon VA examination in April 2002, the examiner noted the 
veteran was first diagnosed with CAD in 1985 and diabetes 
mellitus in 1997.  The examiner opined due to the risk 
factors of CAD and later development of diabetes it was more 
likely than not that CAD was not secondary to the diabetes.  

Therefore, absent any supporting nexus evidence, the claim of 
service connection on a secondary basis must be denied.  
38 C.F.R. § 3.310.  

While the veteran asserts that CAD has been present since his 
separation from active service and/or is proximately due to 
or the result of the service-connected type II diabetes 
mellitus, his own statements as to the etiology of a disease 
cannot constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinion of witnesses skilled in that particular 
science, art, or trade).  

As the preponderance of the evidence is against the claim, 
service connection for CAD must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


GAD with Dysthymia

The veteran asserts that his GAD with dysthymia was incurred 
during his activity duty service and/or is due to the 
service-connected type II diabetes mellitus.  Based on a 
review of the evidence, the Board finds that service 
connection for GAD with dysthymia is not warranted in this 
case on either a direct, presumptive or secondary basis.  

At the outset, the Board notes on the veteran's September 
1966 enlistment examination, he reported having had nervous 
trouble.  

While nervous trouble was noted upon the enlistment Report of 
Medical History, a psychiatric disorder, to include GAD, was 
not diagnosed upon the corresponding physical examination.  
The Board finds no clear and unmistakable evidence that a 
psychiatric disorder pre-existed service.  38 U.S.C.A. § 
1111.  Thus, the Board shall proceed with adjudicating the 
claim on a direct causation basis.  

The veteran's service medical records show he complained of 
nervousness and irritability due to poor sleep in May 1968.  
The treatment provider noted it was progressive associated 
with anorexia.  A psychiatric disorder was not diagnosed and 
there were no further complaints in service.  

The mere fact that the veteran complained of nervousness and 
irritability in service is not enough to establish service 
connection; there must be evidence of a resulting chronic 
disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997).  

As noted, there were no further complaints in service after 
May 1968.  Though the veteran complained of nervous trouble 
on his September 1968 Report of Medical History; a 
psychiatric disorder, to include GAD or dysthymia, was not 
diagnosed upon separation examination.  

Further, there has been no showing of continuity of 
symptomatology of nervousness or anxiety after service to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Post-service, a December 1972 statement of the veteran's 
mother does indicate he was nervous after service.  However, 
by the veteran's own admission during the September 2007 
hearing, he did not begin experiencing GAD until 
approximately four years earlier, which is supported by other 
evidence of record.  

It appears the veteran first complained of depression and 
anxiety in February 2000, some 24 years after the veteran's 
discharge from active duty service and thus, outside the one 
year presumptive period for psychoses.  38 C.F.R. §§ 3.307, 
3.309.  

The treatment notes from Dr. SA show the veteran was 
diagnosed with major depressive disorder and intermittent 
explosive disorder.  The veteran continued to treat for major 
depression in 2000 and 2001.  

The Board finds no competent evidence to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated hereinabove.  There was at least a 24-year 
evidentiary gap in this case between the veteran's discharge 
from service and the initial diagnosis of major depressive 
disorder and intermittent explosive disorder in 2000.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a psychiatric disorder, to include 
GAD with dysthymia, had its onset during the veteran's active 
military service.  See Forshey, 12 Vet. App. at 74.  

The veteran has alternatively claimed service connection for 
GAD with dysthymia on a secondary basis.  As noted 
previously, service connection is currently in effect for 
type II diabetes mellitus associated with herbicide exposure.  

A review of the evidence delineated above shows the veteran 
has been treated for GAD and dysthymia.  

Upon VA examination in April 2002, the veteran reported 
having nervousness of one-year duration due to harassment by 
his former employer.  He denied hospitalization, but 
indicated that he was being treated by Dr. SA.  The veteran 
denied having depression.  He attributed an increase in worry 
to the worsening of his "stiffman's syndrome."  

The examiner noted the veteran scored a 19 on the Beck 
Depression Index, placing him in the moderate to severe 
range; however, the examiner found it could be explained by 
the veteran's physical condition.  Depression was considered 
mild.  Anxiety was considered the major problem in an 
individual with a long-term personality disorder.  The 
veteran was diagnosed with GAD and mild dysthymia.  

The VA examiner opined that the veteran related his problems 
to harassment from his former employer having to do with his 
disability claims.   The examiner concluded the current 
problems did not appear to be related to the diabetes.  
Therefore, service connection is not warranted on a secondary 
basis.  38 C.F.R. § 3.310.  

While the veteran asserts that GAD with dysthymia has been 
present since his separation from active service and/or is 
proximately due to or the result of the service-connected 
type II diabetes mellitus, his own statements as to the 
etiology of a disease cannot constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-5.  

As the preponderance of the evidence is against the claim, 
service connection for GAD with dysthymia must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.  


TDIU

The veteran has filed multiple VA Forms 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, to include those dated in March 2005, 
December 2005, March 2006, and May 2006.  He has variously 
maintained that his type II diabetes mellitus, neuropathy, 
heart condition, rash, dizziness, falling and stiffman's 
syndrome had rendered him unemployable as of January 1997.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, will be 
considered one disability.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19.  

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: peripheral neuropathy of the right lower extremity 
associated with type II diabetes, 30 percent; peripheral 
neuropathy of the left lower extremity associated with type 
II diabetes, 30 percent; type II diabetes mellitus, 20 
percent; skin rash, noncompensable; and loss of erectile 
power associate with type II diabetes mellitus, 
noncompensable.  When applying the bilateral factor to the 
peripheral neuropathy of the lower extremities, the veteran 
has one disability in excess of 40 percent and a combined 70 
percent rating from March 2003 with the bilateral factor of 
5.1 percent.   Therefore, he meets the specific percentage 
requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 
4.26.  

While the veteran meets the specific percentage requirements 
of 38 C.F.R. § 4.16(a), there is no competent evidence to 
support his assertions that he is prevented from securing and 
following a substantially gainful occupation by reason of the 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

Further, the service connected disabilities, as previously 
noted, do not preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).   

The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In the instant case, the records from a Corporation show the 
veteran last worked in January 1998 performing manufacturing 
work.  He had been in their employ from August 1973.  It was 
noted the veteran was on long-term disability with benefits 
running until November 2012.  There was no indication as to 
the specific disability for which benefits were being paid.  

The records from the Social Security Administration show the 
veteran became disabled as of November 1995.  Disability 
compensation was awarded for status post resection of a 
separated left shoulder, atypical chest discomfort, status 
post broken ribs with muscle spasms and diabetes mellitus.  

A July 1998 form from a disability claims analyst noted the 
veteran was totally disabled.  A Restrictions Form was 
completed by Dr. RL, the veteran's attending physician, in 
November 1999.  She indicated the veteran carried diagnoses 
of diabetes mellitus, CAD, degenerative joint disease, 
irritable bowel syndrome, and stiff man syndrome.  She noted 
that his neurological syndrome caused muscle spasm on 
repetitive motion or sustained activity.  He was restricted 
to sedentary work.  

Upon VA examination in May 2005, the VA examiner opined that 
the veteran's unemployability was predominantly because of 
his nonservice-connected neurological condition of stiff 
man's syndrome (McArdle's Syndrome).  The examiner reasoned 
that, if the veteran did not have the nonservice-connected 
neurological condition, the diabetes mellitus and its 
secondary conditions alone would not render him unemployable.  

Upon VA examination in January 2007, the examiner noted the 
veteran was first diagnosed with diabetes mellitus in 1997, 
when he was 50 years old.  He denied hospitalizations for 
ketoacidosis or hypoglycemic reactions.  He further denied 
any restrictions per se due to his diabetes.  He reported 
that he stopped work in January 1998 due to his stiff man's 
syndrome and heart condition.  

The examiner opined that the veteran would be able to perform 
sedentary work and not physical work as he had done in the 
past as a machine adjuster.  The examiner concluded the 
veteran would be able to perform desk work, e.g. answering a 
phone or working at a computer terminal.  

Additional VA and private treatment records reveal the 
veteran has a past medical history significant for, but not 
limited to, McArdle's syndrome, hyperlipidemia, hypertension, 
CAD, diabetes mellitus, gastroesophageal reflux disease, 
depression, asthma, obesity, migraine headaches, irritable 
bowel syndrome and bilateral shoulder arthroscopy.  

As shown by the veteran's application for TDIU, the veteran 
was able to work from 1973 to 1997 as a machine adjuster.  
Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected bilateral peripheral 
neuropathy of the lower extremities, diabetes mellitus, skin 
rash, and loss of erectile power.  Thus, the claim for a TDIU 
rating is denied.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).  

In addition, the Board is required to address the issue of a 
TDIU rating under 38 C.F.R. § 4.16(b) again only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence that the veteran 
may be unable to secure or follow a substantially gainful 
occupation due to his service-connected disability.  Id.  

As it has been determined that the veteran's service-
connected disabilities when standing alone does not render 
him unable to follow a substantially gainful occupation, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim of entitlement to TDIU 
rating is denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  Gilbert, 1 Vet. App at 54.   



ORDER

Entitlement to service connection for CAD, to include as 
secondary to the service connected type II diabetes mellitus, 
is denied.  

Entitlement to service connection for GAD with dysthymia, to 
include as secondary to the service connected type II 
diabetes mellitus, is denied.  

Entitlement to a TDIU rating is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


